Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of Claims
Claims 1, 4, 6, 9-12, and 15-20 are pending in the instant application. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1, 4, 6, 9-12, 15, and 16 is contained herein.

Priority
Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to the Non-Final Office Action mailed 4/25/2022, have been fully considered but are not found persuasive. Applicants simply state that they disagree with the examiner’s reasoning regarding lack of support for the provisional application without providing any additional information or data to support their argument. To reiterate, benefit for the provisional application is not accorded since subject matter disclosed within the instant application is not supported (e.g. scope of variable R1). The claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawaiv.Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).


Information Disclosure Statement
The examiner has considered the information disclosure statements filed most recently of record. 

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 4/25/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 6/30/2022.

Status of Rejections
35 USC § 112 (b)

The rejection of claims 1, 4, 6, 9-12, and 16 is maintained.

Applicant’s amendments, see Remarks, filed 6/30/2022, with respect to the Non-Final Office Action mailed 4/25/2022, have been fully considered but are not found persuasive.
To reiterate the rejection of record, in claim 1, the limitation wherein “two R groups on the same atom” can form carbocyclic or aryl rings is unclear. The embodiments in the claim recite groups such as (see red arrows) 

    PNG
    media_image1.png
    86
    551
    media_image1.png
    Greyscale

where the R groups are attached to nitrogen atoms. Thus, how can these groups form aryl groups? The scope of the language is unclear and indefinite. Applicants suggest the issue is with the language “C3-10 aryl”. This is not correct. The issue stems from the above highlighted groups containing heteroatoms. Thus, any ring systems formed can not possibly be “aryl”. The groups formed may only be heteroaryl or heterocyclic rings since the R groups are attached to heteroatoms. Thus, how can the resulting groups formed be aryl groups? See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  Correction is required.


Improper Markush Grouping Rejection


The rejection of claims 1, 4, 6, 9-12, 15, and 16 is maintained.

Applicant’s amendments, see Remarks, filed 6/30/2022, with respect to the Non-Final Office Action mailed 4/25/2022, have been fully considered but are not found persuasive.
Applicants suggest that since the claims have been amended to recite that ring A is phenyl and ring B is selected from pyrazine or pyridine the claims represent a proper Markush grouping. Focusing on that all compounds have a phenyl group for ring A. The examiner respectfully disagrees.
To reiterate part of the rejection and referencing Harnish, there was a single heterocyclic core and that the claimed compounds all belong to a subgenus. That is exactly what is lacking in this case, as each groups represents a different heterocyclic core. The formula I is shown below: 


    PNG
    media_image2.png
    194
    206
    media_image2.png
    Greyscale

For example the following subgeneric groups may be obtained (note that additional variables are omitted for simplicity):
1)  
    PNG
    media_image3.png
    49
    98
    media_image3.png
    Greyscale
, wherein A = phenyl and B = pyridine: (known as substituted quinolines, C07D 215/00+);
2) 
    PNG
    media_image4.png
    60
    108
    media_image4.png
    Greyscale
 wherein A = phenyl and B = pyrazine: (known as substituted quinoxalines, C07D 241/36+);
Note that this list is not exhaustive and clearly classifying the above groups as one subgeneric group would be repugnant to scientific classification. The examiner has stated of record when viewing the compounds as a whole, they do not belong to one genus of compounds. Applicants simply focusing on a portion of the molecule (e.g. ring A) does not address the issue. A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). In the aforementioned claims, the instantly claimed Markush groups of formula I may encompass a number of independent/distinct cores which do not have a common structure and are not recognized equivalents to those skilled in the art. 
The examiner recommends that the claims should be amended to include only species that share a single structural similarity and a common use (e.g. drawn to compounds of the formula I and simple compositions thereof, wherein A = phenyl and B = pyrazine  where no additional rings are formed on said rings to overcome the rejection).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624